Citation Nr: 0530393	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-22 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for gastric 
ulcers.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Cleveland, Ohio.  

In the veteran's April 2003 statement, he expressed a desire 
"to apply for unemployability."  As the issue of 
entitlement to a total disability rating for compensation 
based on individual unemployability has not been developed 
for appellate review, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In a May 1953 rating decision, the VA Regional Office in 
Louisville, Kentucky denied entitlement to service connection 
for gastric ulcers.  The veteran was notified of this 
decision and did not appeal.

2.  Evidence received since the May 1953 unappealed rating 
decision was either previously submitted, does not relate to 
an unestablished fact necessary to substantiate the claim, or 
raises no reasonable possibility of substantiating the claim.
 

CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for gastric ulcers is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a), 20.302, 20.1103 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
regulations are applicable in this case because the veteran's 
claim to reopen was received in April 2002.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Prior to the initial adjudication of the 
claim, VA notified the veteran by letter dated in February 
2003 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, with 
respect to the issue on appeal involving the matter of 
whether a previously denied claim may be reopened, VA's duty 
to assist the veteran in the development of his claim is not 
triggered unless and until the claim is reopened.  See 
38 U.S.C.A. § 5103A.  However, in this case, there are no 
identified, outstanding records requiring further 
development.  The evidence establishes the veteran receives 
Social Security Administration (SSA) disability benefits, but 
it is unnecessary in this case to obtain evidence from the 
SSA; the record does not suggest and the veteran does not 
contend that evidence from this Federal agency would be 
relevant to the claim, i.e., that it would include an opinion 
regarding the etiology of any current ulcer disability.  In 
response to the RO's February 2003 development letter 
requesting pertinent information and/or evidence, the veteran 
only indicated he was receiving VA treatment, and this 
evidence is of record.  In May 2003, he reported that he had 
no further evidence to submit.  In August 2005, he indicated 
that he no longer desired a hearing.  Finally, VA is not 
obligated to provide a medical examination in this case 
because, as discussed below, VA has not received new and 
material evidence to reopen the claim.  See 38 C.F.R. 
§ 3.159(c)(4)(iii). 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the duty to notify and 
assist reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  Service connection may also be 
granted for a disease first diagnosed after service when all 
of the evidence establishes that the disease was incurred in 
service.  Id.  For certain chronic disorders, such as ulcers, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The evidence of record at the time of the May 1953 decision 
letter establishes a private physician diagnosed gastric 
ulcers in May 1953.  The service medical records, however, 
revealed no complaints, findings, or diagnosis of a 
gastrointestinal disorder.  A VA examination in April 1949 
revealed a normal digestive system, and no gastrointestinal 
pathology was found during a VA hospitalization in December 
1952.  Furthermore, the evidence at the time of the May 1953 
decision did not include an opinion linking the veteran's 
stomach disorder to service.  Consequently, the RO denied 
entitlement to service connection, noting the condition was 
not incurred in or aggravated by service.  Notice of the 
decision was sent to the veteran in May 1953.  He did not 
disagree with the decision within one year of notification, 
and that decision is final.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.   

The evidence received since May 1953 consists of VA treatment 
records for a variety of diagnoses, none of which includes an 
ulcer disability or discussion of any past ulcer disability, 
with the exception of an April 1954 medical certificate, 
which notes a history of gastrointestinal treatment no 
earlier than December 1952, approximately seven years after 
the veteran's separation from service.  The veteran indicated 
in his April 2002 claim to reopen that his stomach ulcers 
began in 1954, approximately nine years after service 
separation.

In sum, the evidence received since May 1953 does not include 
any competent medical evidence of in-service occurrence or 
aggravation of a disease or injury or evidence of a nexus 
between an in-service injury or disease and a current ulcer 
disability.  As such, the evidence does not relate to an 
unestablished fact necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim.

Accordingly, the Board finds that the evidence received 
subsequent to the May 1953 decision letter is not new and 
material and does not serve to reopen the veteran's claim.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for a gastric ulcers is denied.  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


